DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.
The Applicant’s amendment filed on November 24, 2021 was received.  Claims 1 and 17 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued April 30, 2021.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-16 and 18-19 are directed to methods non-elected without traverse, as indicated in the office action mailed April 30, 2021.  Accordingly, claims 15-16 and 18-19, which are not commensurate in scope, have been cancelled.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
a gas supplying unit in claim 1;
a control unit in claim 1;
a holding unit in claim 1;
a second gas supplying unit in claim 4;
an applying unit in claim 9;
a distance changing unit in claim 10;
an irradiation unit in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the gas supplying unit which has been interpreted in accordance with the disclosure to refer to the first supply unit 10a which provides a generic device that has a path to deliver the gas to the space by the mold and the substrate (fig. 1; para. 35);
With regards to the control unit which has been interpreted in accordance with the disclosure to refers to a control unit 10 that includes a CPU, a memory, and the like (para. 31);
With regards to the holding unit which has been interpreted in accordance with the disclosure to refer a mold holding unit 6 which holds the mold by a vacuum suction force or an electrostatic force (para. 26);

With regards to the applying unit which has been interpreted in accordance with the disclosure to refer to applying unit 70 includes a power supply that can provide potentials of both polarities to the auxiliary plate 9 (para. 56);
With regards to the distance changing unit which has been interpreted in accordance with the disclosure to refer to a plurality of driving systems which move the mold holding unit 6, where the plurality of driving systems is well known to include motors or art recognized equivalent means (para. 26);
With regards to the irradiation unit which has been interpreted in accordance with the disclosure to refer to energy irradiation unit 30 for irradiating the auxiliary plate 9 with light 31 (para. 58).
With regards to claim 1 and 17, the claimed peripheral member causing charges to be removed from the mold by an electron avalanche which has been interpreted in accordance with the disclosure to refer an auxiliary plate 9 comprises a surface with conductivity to remove charges by means of electron avalanche using ions in gas by (para. 39-40 and 51).

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-14 and 17 are withdrawn, because the claims have been amended and details provided within the specification, specifically paragraphs 39-40 and 51.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. and Kazushi et al. on claims 1-14 and 17 are withdrawn, because independent claims 1 and 17 have been amended and the instant application’s priority has been perfected.

Reasons for Allowance
Claims 1-14 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claims 1 and 17, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the peripheral member facing mold via gas/ions in gas to remove charges from the mold by electron avalanche, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.